Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered June 4, 2009, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was deprived of a fair trial by certain comments made by the prosecutor during summation is unpreserved for appellate review, as he failed to object to the comments (see CPL 470.05 [2]; People v Amico, 78 AD3d 1190 [2010]; People v Torres, 71 AD3d 1063 [2010]). In any event, to the extent that any of the challenged remarks were improper, they did not deprive the defendant of a fair trial (see People v Rayford, 80 AD3d 780 [2011]; People v Cruz, 79 AD3d 1145 [2010]; People v Rudd, 62 AD3d 729 [2009]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80, 83 [1982]).
The defendant’s remaining contention is without merit. Mastro, J.P., Skelos, Balkin and Roman, JJ., concur.